Citation Nr: 0814026	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, claimed as degenerative joint disease.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962 and from January 1981 to September 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The evidence does not reflect an in-service injury or 
disease of the right shoulder; a chronic right shoulder 
disorder was not manifest during service. 

2.  A degenerative joint disease of the right shoulder did 
not manifest to a degree of 10 percent within one year of 
service separation.

3.  Symptoms of a right shoulder disorder were not shown 
until October 1998.

4.  The veteran's current right shoulder degenerative joint 
disease is unrelated to service.


CONCLUSION OF LAW

A right shoulder disorder, claimed as degenerative joint 
disease, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
degenerative joint disease of the right shoulder.  He 
contends that he was diagnosed with arthritis in service and 
that his right shoulder arthritis is related to service.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Where a veteran who served 
for ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is no dispute that degenerative 
joint disease of the right shoulder is currently shown by X-
ray findings.  However, the veteran contends that the 
degenerative joint disease in his right shoulder was first 
diagnosed and treated during service and should be service 
connected.   As will be discussed below, the evidence of 
record outweighs his current assertions of in-service 
incurrence.

After review of all the evidence of record, the Board finds 
the weight of the evidence demonstrates that there no in-
service injury or disease of the right shoulder.  The veteran 
maintains that the right shoulder disorder was diagnosed and 
treated in service; however, the service medical records and 
his own contemporaneous statements do not support this 
assertion.  

Contrary to the lay statements recently made by the veteran, 
the service medical records for both his periods of active 
duty do not show complaints, findings, a diagnosis, or 
treatment for a right shoulder disorder.  He underwent a 
separation examination in July 1997 before his retirement 
from service.  Of particular importance, the separation 
examination did not reveal a right shoulder disorder and 
found that the veteran had "normal" strength and range of 
motion in the upper extremities.  

In addition to the absence of supporting information from the 
service medical records, previous statements made by the 
veteran prior to separation from service do not indicate the 
occurrence of any right shoulder injury or disease in 
service.  Specifically, when directed to report existing and 
prior conditions at the July 1997 separation examination, the 
veteran reported that he did not then or ever have a painful 
or "trick" shoulder, even though several other medical 
conditions were specifically reported by the veteran.  

Although the veteran now, many years after service and 
pursuant to his service connection claim, states that he 
obtained a diagnosis and received treatment for a 
degenerative joint disease of the right shoulder in service, 
the contemporaneous information provided by the veteran at 
the time of the July 1997 service separation examination 
outweighs his current recollection of an in-service injury or 
disease.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  While not questioning the sincerity of his 
contentions, the Board finds that his contemporaneous history 
close in time to the separation from service to be of more 
probative value than his current recollections of in-service 
events many years after service.  

In conclusion, the Board finds that the probative value of 
the service records, including the absence of treatment and 
the veteran's contemporaneous statements, outweigh his 
current recollection of an in-service injury or disease of 
the right shoulder.     

The Board further finds that the degenerative joint disease 
of the right shoulder did not manifest to a degree of 10 
percent within one year of service separation.  Although 
arthritis is recognized as a chronic disease that is subject 
to presumptive service connection analysis pursuant to  
38 C.F.R. § 3.309(a), the records do not indicate the 
manifestation of the arthritis in the right shoulder within 
the statutorily defined one-year period following service 
separation.  

The veteran's separation date from service is September 30, 
1997.  Accordingly, the presumption of service-connection 
will apply if the veteran's chronic degenerative joint 
disease (arthritis) manifested to a degree of at least 10 
percent on or before September 30, 1998.  However, the 
evidence of record indicates that he first sought medical 
treatment for right shoulder pain in October 1998, at which 
time he was diagnosed with osteoarthritis of the right 
acromioclavicular and glenohumeral joint.  

Specifically, in a VA treatment record, the veteran reported 
a 10-day history of right shoulder pain.  This evidence 
suggests that right shoulder symptomatology manifested in 
October 1998, which is after the one-year presumption period.  
Therefore, the presumption of service incurrence for 
arthritis that manifests to a degree of 10 percent within one 
year of service separation does not apply.  38 C.F.R. 
§§ 3.307, 3.309.  

Next, the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence shows that a veteran had a chronic 
condition in service and still has such a condition.  In the 
present instance, there was no treatment or diagnosis of a 
chronic right shoulder disorder in service.  

Further, symptoms associated with a right shoulder disorder 
were not continuous after service and were not manifest until 
October 1998.  As previously stated, there is no evidence to 
support the finding that a chronic disorder was shown during 
service.  Similarly, there is no evidence to support the 
finding that similar symptoms continued after the veteran's 
separation from service in September 1997.  

Significantly, the record indicates that the veteran did not 
experience or obtain treatment for pain and other arthritic 
symptoms in his right shoulder until October 1998, more than 
a year from service separation.  Thus, the requirements 
chronicity and continuity of similar symptoms after service 
for a chronic disease cannot be established to support a 
statutory finding of service connection pursuant to 38 
U.S.C.A. § 30.303(b).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued right shoulder problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to the right shoulder for more than one 
year following active service.  Therefore, the Board finds 
that the contentions of a right shoulder disorder since 
service of less probative value on the issue of continuity.

Next, the Board finds that the veteran's currently-diagnosed 
right shoulder disorder is unrelated to service.  
Specifically, there are no medical opinions or competent 
evidence causally relating his current right shoulder 
disorder to active service.  While a VA physician's report 
from October 2005 merely restates the veteran's belief that 
he was diagnosed and treated for a right shoulder 
degenerative joint disease in service, his service records, 
including the July 1997 separation examination, indicate 
otherwise.  

In the 2005 statement, the VA physician provides no opinion 
of a causal connection; the physician merely conducts a 
review of post-service medical records from 1998 to confirm 
the presence of arthritis more than a year after the 
veteran's separation from service.  The listing of such 
symptomatology as a part of the history or complaints section 
of the examination report does not equate to a medical nexus 
opinion of etiology.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ("a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional").  

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the U.S. Court of Appeals for 
Veterans Claims has held that without a through review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Moreover, there is no in-service injury or disease to which a 
medical opinion could relate the current diagnosis of 
arthritis of the right shoulder.  For these reasons, the 
evidence does not related his right shoulder disorder to 
service. 

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
right shoulder disorder and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In summary, the evidence of record does not show the 
incurrence of a right shoulder disorder in service or for 
more than one year thereafter.  Moreover, competent evidence 
does not reveal that the veteran's currently-diagnosed right 
shoulder degenerative joint disease is causally related to 
active service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and the 
claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of two 
letters sent to the veteran in December 2004 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2004, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish service 
connection for the right shoulder arthritis.  Additionally, 
in March of 2006, he received a letter regarding the evidence 
needed to evaluate his disability rating and effective date 
for his claim.  

With that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  
Because the service connection claim is being denied, and no 
effective date will be assigned, the Board finds that there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess, supra.  Therefore, adequate notice 
was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent evidence to show an in-
service injury or disease of the right shoulder or that the 
right shoulder degenerative joint disease manifested within 
the one-year presumption period.  Correspondingly, there is 
no in-service injury or disease for which the veteran's 
current right shoulder disorder could be causally related to 
by competent medical evidence for purposes of establishing 
service connection.  Therefore, the Board further finds that 
a remand for a VA examination or opinion is not in order.  
The evidence supports only the first factor of 38 C.F.R. 
§ 3.159(c)(4) (current disability), and there is no competent 
evidence to support an in-service injury or disease of the 
right shoulder or to establish that the veteran's right 
shoulder degenerative joint disease is related to active 
military service.  

With respect to this claim, the RO has obtained VA treatment 
records, and the veteran submitted lay statements and private 
treatment records regarding his right shoulder degenerative 
joint disease.  The Board finds that all necessary 
development has been accomplished and, therefore, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim and that a remand for a VA examination 
is not warranted.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right shoulder disorder, claimed as 
degenerative joint disease, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


